DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on January 6, 2022 are entered into the file. Currently, claims 1-7, 9-10, 13-18, 20-21, and 23 are canceled; claims 25-29 are new; resulting in claims 8, 11, 12, 19, 22, and 24-29 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 8, 9, 11, 12, 19, 22, and 24 under 35 U.S.C. 112(b) as failing to comply with the written description requirement and of claim 24 under 35 U.S.C. 112(d) as being of improper dependent form are overcome by the Applicant’s amendments to claims 8 and 24 in the response filed January 6, 2022.


Response-Claim Rejections - 35 USC § 103
Applicant’s amendments incorporating the subject matter of claim 9 into independent claim 8 are sufficient to overcome the previous rejections under 35 U.S.C. 103. The following rejections have been withdrawn:
Claims 8, 11, 12, and 22 under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (JP 2012-131112) in view of Yoshiharu et al. (WO 2016-203305);
Claim 24 under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (JP 2012-131112) in view of Yoshiharu et al. (WO 2016-203305) as applied to claim 8, and further in view of Togasaki et al. (JP 2001-162758).
Please refer to the Reasons for Allowance section below for further explanation.

Reasons for Allowance
Claims 8, 11, 12, 19, 22, and 24-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claims 8 and 25 recite a decorative sheet comprising a first acrylic resin original member, a pattern layer, an adhesive layer, an anchor layer, and a second acrylic resin original member disposed in that order such that the layers are in direct contact with one another. The first acrylic resin original member comprises a first acrylic resin selected from the group consisting of an ethylene-methyl acrylate copolymer resin, an ethylene-ethyl acrylate copolymer resin, an ethylene-methacrylic acid copolymer 

The closest prior art to the claimed invention is Tominaga et al. (JP 2012-131112), cited on the IDS filed 03/23/2021.
Tominaga et al. teaches a decorative sheet ([0018], Fig. 1) comprising a first acrylic resin original member (1; thermoplastic resin base material) made of a first acrylic resin ([0019]) and a pattern layer (2) containing a urethane resin, a vinyl chloride-based resin, a vinyl acetate-based resin, or mixtures of copolymers thereof as a binder [0031]. The decorative sheet further comprises an adhesive layer (3) containing a urethane resin and a curing agent ([0038]), an anchor layer (4) containing a urethane resin ([0040]), and a second acrylic resin original member (5; transparent acrylic resin 
The anchor layer is made of a urethane anchor agent having an acrylic resin as a main chain and containing a curing agent composed of an isocyanate compound which causes a cross-linking reaction within the adhesive layer and the anchor layer [0015]. The curable acrylic urethane resin has the property of maintaining sufficient peeling resistance without losing adhesive strength under high temperature usage conditions [0040]. Both the acrylic resin main chain and the curing agent are essential components to the urethane anchor agent of the anchor layer taught by Tominaga et al., and there is no motivation or suggestion to modify the anchor layer composition of Tominaga et al. to remove these components.
Therefore, Tominaga et al. does not teach an anchor layer formed by depositing an ink comprising a non-acrylic urethane resin, which is the only resin in the anchor layer, nor does the reference teach an anchor layer that does not contain a curing agent. Yoshiharu et al. was previously used to teach the limitations directed to the dynamic coefficient of friction, but the reference does not cure the deficiencies of Tominaga et al. noted above.


Inomata (US 2019/0291392), newly cited, teaches a decorative sheet for imparting a hairline design to an article such as a refrigerator or a panel of a door [0166].
Inomata teaches a decorative sheet ([0009], comprising a layer of a transparent resin film (A; first acrylic resin original member) made of a first acrylic resin ([0022], [0026]), a layer of an ink paint film containing a high brightness pigment (B; pattern layer), and a protective layer (C; second acrylic resin original member), wherein the protective layer can be formed of an acrylic resin film which is laminated on a surface of the layer of ink paint film (B) opposite the layer of transparent resin film (A) via an anchor coat (anchor layer) and an adhesive (adhesive layer) ([0089]-[0090]). Inomata teaches that the anchor coat can be made of a known coating agent such as a polyurethane ([0099]) and that the binder resin of the ink constituting the ink paint film layer can be one or more of a urethane-based resin and a vinyl chloride-vinyl acetate copolymer [0069]. The first acrylic resin may be an ethylene-methyl (meth) acrylate copolymer ([0048]-[0050]).
Although Inomata discloses many of the features of the claimed invention, the reference requires that a hairline design in the form of an engraving is formed on a rear surface side of the transparent resin film for imparting a particular texture to the surface of the decorative sheet ([0003]-[0005], [0008], [0081]). Thus, Inomata does not teach or reasonably suggest the limitation requiring that the first surface of the first acrylic resin original member is a continuous flat surface.

As such, there is no prior art, either alone or in combination, which renders obvious a decorative sheet comprising a first acrylic resin layer, a pattern layer, an adhesive layer, an anchor layer, and a second acrylic resin layer arranged according to the claimed layer structure, comprising all of the claimed materials, and having all of the claimed structural and physical properties as recited in claims 8 and 25. Additionally, in the remarks filed on February 2, 2021 and June 7, 2021, the Applicant has alleged unexpected results with respect to the combination of the layer materials and the dynamic friction coefficient in view of the resultant physical properties of the decorative sheet. In view of the reasons set forth above, there is no teaching, suggestion, or motivation in the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785